Exhibit 10.22

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
GALESBURG ILLINOIS MEDICAL OFFICE PORTFOLIO
310 HOME BOULEVARD AND 336 HOME BOULEVARD
GALESBURG, ILLINOIS 61401
THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this “Agreement”) is made
and entered into as of the Effective Date by and between AMERICAN REALTY CAPITAL
VII, LLC, a Delaware limited liability company (“Buyer”), and 310 HOME
BOULEVARD, GALESBURG, IL – DAVESSA VENTURE, LLC, an Iowa limited liability
company (the “310 Seller”) and 336 HOME BOULEVARD, GALESBURG, IL – S.J. RUSSELL,
LLC, an Iowa limited liability company (the “336 Seller” together with the 310
Seller, the “Seller”).
BACKGROUND
A.
310 Seller is the fee owner of the Land (defined below) described on Exhibit
A-1-1 attached hereto and made a part hereof (the “310 Land”).

B.
336 Seller is the fee owner of the Land described on Exhibit A-1-2 attached
hereto and made a part hereof (the “336 Land”).

C.
Buyer desires to purchase the Property (defined below) from the Seller and
Seller desires to sell the Property to Buyer on the terms and conditions set
forth in this Agreement.

In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)    “310 Property” shall mean the 310 Land and all matters described in
(ii)-(vii) of the definition of “Property” in connection with the 310 Land.
(b)    “336 Property” shall mean the 336 Land and all matters described in
(ii)-(vii) of the definition of “Property” in connection with the 336 Land.
(c)    “Broker” shall mean Newmark Grubb Knight Frank.
(d)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on or after August 25, 2015. The date of Closing is sometimes
hereinafter referred to as the “Closing Date.” Neither party will need to be
present at Closing, it being anticipated that the parties will



 

--------------------------------------------------------------------------------



deliver all Closing documents and deliverables in escrow to the Escrow Agent
prior to the date of Closing.
(e)     “Due Diligence Period” shall mean the period beginning upon the
Effective Date and extending until 11:59 PM ET on the date that is thirty (30)
days thereafter or the date on which Seller receives written notice of Buyer’s
waiver of the Due Diligence Period. Seller shall deliver to Buyer all of the Due
Diligence Materials within five (5) business days after the Effective Date, and
for each day that passes thereafter until all of the Due Diligence Materials are
delivered to Buyer, the Due Diligence Period and the Closing Date shall be
extended by one (1) business day.
(f)    “Earnest Money” shall mean Three Hundred Thousand and 00/100 Dollars
($300,000.00). The Earnest Money shall be delivered to Escrow Agent within two
(2) business days after the Effective Date. The Earnest Money shall be deposited
by Buyer in escrow with Escrow Agent, to be applied as part payment of the
Purchase Price at the time of Closing, or disbursed as agreed upon in accordance
with the terms of this Agreement. Seller and Buyer each shall pay one-half of
all reasonable escrow fees charged by Escrow Agent.
(g)     “Effective Date” This Agreement shall be signed by both Seller and
Buyer. The date that is one (1) business day after the date of execution and
delivery of this Agreement by both Seller and Buyer shall be the “Effective
Date” of this Agreement.
(h)    “Escrow Agent” shall mean Stewart Title Guaranty Company, whose address
is One Washington Mall – Suite 1400, Boston, MA 02108, Attention: Annette Comer,
Telephone: 617-933-2441, Telecopy: 617-727-8372; E-Mail: acomer@stewart.com. The
parties agree that the Escrow Agent and Buyer’s title agent, if any, shall be
responsible for (x) organizing the issuance of the Title Commitment (hereinafter
defined) and Title Policy (hereinafter defined), (y) preparation of the closing
statement, and (z) collections and disbursement of the funds.
(i)    “Guarantor” shall mean each guarantor, if any, of the Leases.
(j)    “Guaranty” shall mean each Lease guaranty executed by a Guarantor.
(k)    “Leases” shall mean those certain leases described on Exhibit A-2
attached hereto and made a part hereof and referred to in Section 6(b)(i) of
this Agreement between Seller, as landlord, and the tenants described on Exhibit
A-2 attached hereto, as tenant (each tenant, individually, a “Tenant”, and
collectively, the “Tenants”), as amended. Each of the Leases may be referred to
herein individually as a “Lease” or the “Lease”.
(l)    “Property” shall collectively mean (i) the 310 Land and 336 Land,
together with all right, title and interest of Seller, if any, in and to the
land lying in the bed of any street or highway in front of or adjoining such
real property, and all appurtenances and all the estate and rights of Seller, if
any, in and appurtenant to such parcels of real property, including, without
limitation, all appurtenant easements and rights-of-way, and Buildings (as
hereinafter defined) and all other improvements thereon, and all air and
subsurface rights appurtenant to such parcels of real property, as the case may
be (such parcels of real property, together with all such rights and
appurtenances, being collectively referred to herein as the “Land”); (ii) all of
the buildings



2

--------------------------------------------------------------------------------



(collectively called the “Buildings”), facilities and other improvements
situated on the Land or required to be constructed under the respective Leases
(collectively, the “Improvements”); (iii) all right, title and interest of
Seller, if any, in and to the lighting, electrical, mechanical, plumbing and
heating, ventilation and air conditioning systems used in connection with the
Land and the Buildings, and all carpeting, draperies, appliances and other
fixtures and equipment attached or appurtenant to the Land together with all
personal property (other than furniture, equipment not necessary to operate the
Buildings or building systems and not permanently affixed to the Buildings or
Land, trade fixtures and inventory) owned by Seller and located on the Land or
on and/or in the Buildings (collectively, the “Personal Property”); (iv) all
right, title and interest of Seller in and to all plans and specifications,
architectural drawings, building permits and other permits issued in connection
with the construction, operation, use or occupancy of the Improvements, and all
warranties and guaranties respecting the Buildings and Personal Property; (v) to
the extent not otherwise described in subsection (i), all right, title and
interest of Seller in and to all leases respecting the Buildings and Personal
Property, including, without limitation, all prepaid rent or security or other
deposits thereunder and all right, title and interest of the Affiliates under
the Guaranties; (vi) all right, title and interest of Seller in and to all
licenses, permits, authorizations and approvals issued by any governmental
agency or authority which pertain to the Land and the Buildings, to the extent
they exist and are transferable and assignable; and (vii) to the extent the same
are assignable, all site plans, surveys, and plans which relate to the Land. Any
references to “Property” in the singular, such as references to “a Property” or
“each Property”, refer to an individual parcel of Land and all matters described
in (ii)-(vii) in connection with such Land.
(m)    “Purchase Price” shall mean Six Million Thirty Thousand and 00/100
Dollars ($6,030,000.00). The Purchase Price is based upon information made
available to Buyer by Seller and its representatives and is subject to change if
such information is inaccurate or additional information is discovered during
the Due Diligence Period.
(n)    “Real Estate Taxes” shall mean all real estate taxes, rollback taxes,
personal property taxes, water and sewer use charges, or payments in lieu of
taxes, and any other charges and assessments constituting a lien on the
Property.
(o)    Seller and Buyer’s Notice address
(i)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
310 Home Boulevard, Galesburg, IL – Davessa Venture, LLC
4600 E. 53rd Street
Davenport, IA 52807
Attn: Jim Russell
Tel. No.: (563) 459-4600
Email: Russell@russellco.com


336 Home Boulevard, Galesburg, IL – S.J. Russell, LC
4600 E. 53rd Street
Davenport, IA 52807



3

--------------------------------------------------------------------------------



Attn: Jim Russell
Tel. No.: (563) 459-4600
Email: Russell@russellco.com
And to:
Jen Belby
4600 East 53rd Street
Davenport, IA 52807
Tel. No.: (563) 459-4652
Email: jbelby@russellco.com


(ii)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Thomas P. D’Arcy
c/o American Realty Capital VII, LLC
405 Park Avenue, 14th Floor
New York, NY 10022
Tel. No.: (212) 415-6500
Fax No.: (646) 861-7805
Email: tdarcy@arlcap.com
And to:
Jeremy Eichel
c/o American Realty Capital VII, LLC
405 Park Avenue, 14th Floor
New York, NY 10022
Tel. No.: (212) 415-6551
Email: jeichel@arlcap.com


And Due Diligence Materials (if provided by email) to:


duediligence@arlcap.com
        
With hard copies and/or cds to:


James A. (Jim) Mezzanotte
c/o American Realty Capital VII, LLC
7621 Little Avenue, Suite 200
Charlotte, North Carolina 28226
Tel. No.: (704) 626-4400
Fax No.: (212) 415-6507
Email: jmezzanotte@arlcap.com



4

--------------------------------------------------------------------------------



2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.
3.    Payment of Purchase Price.
(a)    The Purchase Price to be paid by Buyer to Seller shall be paid by wire
transfer of immediately available funds in the amount of the Purchase Price plus
or minus prorations, credits and adjustments as provided in Section 4 in this
Agreement to Escrow Agent, at the time of Closing, or as otherwise agreed to
between Buyer and Seller.
(b)    The parties agree that the value of the Personalty is de minimis, and no
part of the Purchase Price is allocated to it.
4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    All real estate taxes, rollback taxes, personal property taxes, water and
sewer use charges, and any other charges and assessments constituting a lien on
the Property (collectively “Taxes and Assessments”) due and payable on or before
the Closing Date shall be remitted to the collecting authorities or to the
Escrow Agent by Seller prior to or at Closing. At Closing there shall be no
adjustments between Buyer and Seller for Taxes and Assessments not yet due and
payable on the Closing Date unless the payment of such Taxes and Assessments
under the terms of the Lease is not the obligation of the Tenant, in which case
Taxes and Assessments shall be prorated as of the Closing Date with Seller
responsible for the period prior to the Closing Date and Buyer responsible for
the period from and after the Closing Date. For the avoidance of doubt, Seller’s
obligation for Taxes and Assessments shall apply to all such Taxes and
Assessments attributable to all days up to the Closing Date even if such Taxes
and Assessments are to be paid in arrears after the Closing Date.
(b)    All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing through and including the
last day of the calendar month in which the Closing Date occurs.
(c)    All security deposits under the Leases collected and not properly applied
by Seller as of the Closing (and interest thereon if required by law or
contract) must be transferred or credited to Buyer at Closing. As of the
Closing, Buyer will assume each Seller’s obligations related to the security
deposits but only to the extent they are credited or transferred to Buyer.
(d)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction:
(i)100% of all Title Policy premiums, including search costs and a survey
endorsement, but excluding any other endorsements issued in connection with such
policies other than endorsements that Seller elects to purchase to cover title
issues, if any;





5

--------------------------------------------------------------------------------



(ii)Any transfer taxes and conveyance fees on the sale and transfer of the
Property;


(iii)Broker’s commission payments, in accordance with Section 24 of this
Agreement;


(iv)All fees relating to the granting, executing and recording of the Deed for
the Property;


(v)Any unpaid leasing commissions, tenant improvement allowances or outstanding
rent concessions related to the Leases, whether or not due and payable.


(e)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction:
(i)Title Policy premiums for any endorsements issued in connection with such
policies other than a survey endorsement and endorsements that Seller elects to
purchase to cover title issues, if any; and


(ii)Buyer shall pay for the cost of its own survey, Phase I environmental study
and due diligence investigations.


(i)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
5.    Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to the Property by special warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).
6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”) from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include, and Seller shall be obligated
to remove of record prior to or at Closing, any mechanic’s lien or any monetary
lien, fine or penalty, or any deeds of trust, mortgage, or other loan documents
secured by the Property, other than the Loan Documents (defined below), or any
judgments and federal and state tax liens (collectively, “Liens”). Seller shall
be required to cure or remove all Liens (by payment, bond deposit or indemnity
acceptable to Escrow Agent). Seller agrees to remove or cure any objections of
Buyer which are of a nature that are capable of being cured with reasonable
efforts prior to Closing, including the payment of a sum of money in connection
therewith up to an amount of $100,000.00. Seller shall have no obligation to
cure any Title Matter objected to, except the Liens



6

--------------------------------------------------------------------------------



as aforesaid, provided Seller notifies Buyer of any objections which Seller
elects not to remove or cure within five (5) business days following receipt of
Buyer’s objections. In the event that Seller refuses to remove or cure any
objections, Buyer shall have the right to terminate this Agreement upon written
notice to Seller given within five (5) business days after receipt of Seller’s
notice, upon which termination the Earnest Money, and all interest earned
thereon, shall be returned to Buyer and neither party shall have any further
obligation hereunder, except as otherwise expressly set forth herein. If any
matter not revealed in the Title Commitment is discovered by Buyer or by the
Escrow Agent and is added to the Title Commitment by the Escrow Agent at or
prior to Closing, Buyer shall have until the earlier of (i) ten (10) days after
the Buyer’s receipt of the updated, revised Title Commitment showing the new
title exception, together with a legible copy of any such new matter, or (ii)
the Closing Date, to provide Seller with written notice of its objection to any
such new title exception (an “Objection”). If Seller does not remove or cure
such Objection prior to the Closing Date, Buyer may terminate this Agreement, in
which case the Earnest Money, together with all interest earned thereon, shall
be returned to Buyer, and in the event such Objection was created, consented to
or affirmatively permitted by Seller after the Effective Date, Seller shall
reimburse Buyer for all reasonable out of pocket costs and expenses incurred
hereunder up to $25,000.00, and upon such termination neither party shall have
any further obligation hereunder, except as otherwise expressly set forth
herein.
(b)    Within five (5) business days following the Effective Date, Seller shall
provide to Buyer, to the extent not already delivered, copies of the following
documents and materials pertaining to the Property to the extent within Seller’s
or its affiliates’ or agents’ possession or reasonably obtainable by Seller or
Seller’s counsel: (i) a complete copy of all leases and lease guaranties
affecting the Property and all amendments thereto and of all material
correspondence relating thereto; (ii) a copy of all surveys and site plans of
the Property, including without limitation any as-built survey obtained or
delivered to tenants of the Property in connection with its construction; (iii)
a copy of all architectural plans and specifications and construction drawings
and contracts for improvements located on the Property; (iv) a copy of Seller’s
title insurance commitments and policies relating to the Property; (v) a copy of
the certificate of occupancy (or local equivalent) and zoning reports for the
Property and of all governmental permits/approvals; (vi) a copy of all
environmental, engineering and physical condition reports for the Property;
(vii) the operating budget and any CAM reconciliations of the Property for the
current year and following year, if available; (viii) the operating statements
of the Property from the date upon which the Tenants took occupancy up until the
Effective Date; (ix) copies of the Property’s real estate tax bills for the
current and prior tax years; (x) all service contracts and insurance policies
which affect the Property, if any; (xi) a copy of all warranties relating to the
improvements constructed on the Property, including without limitation any
structural slab or roof warranties; (xii) Tenant financials for each Tenant, to
the extent reasonably available to Seller and consistent with such Tenant’s
reporting requirements; and (xiii) any existing property management agreement
relating to the day to day management and operations of the Property
(collectively, the “Due Diligence Materials”). Seller shall deliver any other
documents relating to the Property reasonably requested by Buyer, to the extent
within Seller’s or its affiliates’ or agents’ possession or reasonably
obtainable by Seller, within three (3) business days following such request.
Additionally, during the term of this Agreement, Buyer, its agents and
designees, shall have the right to enter the Property for the purposes of
inspecting the Property, conducting soil tests, and making surveys, mechanical
and structural



7

--------------------------------------------------------------------------------



engineering studies, inspecting construction, and conducting any other
investigations and inspections as Buyer may reasonably require to assess the
condition and suitability of the Property; provided, however, that such
activities by or on behalf of Buyer on the Property shall not damage the
Property nor materially interfere with construction on the Property or the
conduct of business by Tenants under the Leases; and provided further, however,
that Buyer shall indemnify and hold Seller harmless from and against any and all
claims or damages to the extent resulting from the activities of Buyer on the
Property, and Buyer shall repair any and all damage caused, in whole or in part,
by Buyer and return the Property to substantially its condition prior to such
damage, which obligation shall survive Closing or any termination of this
Agreement. Seller shall reasonably cooperate with the efforts of Buyer and the
Buyer’s representatives to inspect the Property. After the Effective Date, Buyer
shall be permitted to speak and meet with the Tenants in connection with Buyer’s
due diligence upon two (2) days prior written notice. Upon signing this
Agreement, Seller shall provide Buyer with the name of a contact person(s) for
the purpose of arranging site visits. Buyer shall give Seller reasonable written
notice (which in any event shall not be less than two (2) business days) before
entering the Property, and Seller may have a representative present during any
and all examinations, inspections and/or studies on the Property. Buyer shall
have the unconditional right, for any reason or no reason, to terminate this
Agreement by giving written notice thereof to Seller and the Escrow Agent prior
to the expiration of the Due Diligence Period, in which event this Agreement
shall become null and void, Buyer shall receive a refund of the Earnest Money,
together with all interest earned thereon, and all rights, liabilities and
obligations of the parties under this Agreement shall expire, except as
otherwise expressly set forth herein. From and after the expiration of the Due
Diligence Period, Seller shall be entitled to payment of the Earnest Money
pursuant to the terms of Section 9(a) hereof.
(c)    It shall be a condition of Closing that Seller shall have obtained
estoppel certificates from each Tenant and Guarantor, certified to Buyer, its
lender and their successors and assigns, in the form attached hereto as Exhibit
F (the “Estoppel Certificate”). Within two (2) business days following the
Effective Date, Seller shall deliver to Buyer, for Buyer’s review and approval,
draft Estoppel Certificates for the Leases. Seller shall promptly deliver to
Buyer a photocopy or pdf file of the executed Estoppel Certificate when Seller
receives the same. Within two (2) business days following the Effective Date,
Seller shall request a waiver of any right of first refusal, right of first
offer or other purchase option, if any, that any party may have to purchase the
Property (and simultaneously provide Buyer with copies of such requests).
(d)    Seller shall use good faith efforts to obtain a subordination,
non-disturbance and attornment agreement from each Tenant in form and substance
reasonably acceptable to Buyer and its lender, if applicable (each such
agreement, an “SNDA”).
(e)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements affecting the Property, as may be
reasonably requested by Buyer.
(f)    On or before the expiration of the Due Diligence Period, Buyer shall
notify Seller in writing if Buyer elects not to assume at Closing any of the
Contracts (defined below). If Buyer does not notify Seller prior to the
expiration of the Due Diligence Period that it elects not to assume any of the
Contracts, Buyer shall be deemed to have accepted and agreed to assume all of



8

--------------------------------------------------------------------------------



the Contracts. If Buyer exercises its right not to assume one or more Contracts
at Closing, Seller shall give notice of termination of such disapproved
Contract(s); provided, if by the terms of the disapproved Contract Seller has no
right to terminate same on or prior to Closing, Buyer shall be required at
Closing to assume all obligations thereunder until the effective date of the
termination; provided, further, if any fee or other compensation is due under
any disapproved Contract as a result of such termination, whether payable before
or after the Closing Date, Seller shall remain obligated to pay the contractor
or to reimburse Buyer for the payment of the termination charge. Notwithstanding
the foregoing, Seller shall, without notice from Buyer, terminate any and all
property management and listing agreements prior to Closing at Seller’s sole
cost and expense.
(g)    Seller shall cause its property manager to complete the Property Manager
Questionnaire in the form attached hereto as Exhibit L and return the same to
Buyer within ten (10) days following the Effective Date.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking, Seller shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to the Property, except as otherwise expressly provided
herein, shall be borne by Seller. In the event all or any portion of the
Property is damaged in any casualty or condemned or taken (or notice of any
condemnation or taking is issued) so that: (a) any Tenant has a right of
termination or abatement of rent under its Leases, whether or not the
restoration work shall be timely completed or (b) with respect to any casualty,
if the cost to repair such casualty would exceed $50,000, or (c) with respect to
any condemnation, any Improvements or access to the Property or more than five
percent (5%) of the Property is (or will be) condemned or taken, then, Buyer may
elect to terminate this Agreement by providing written notice of such
termination to Seller within ten (10) business days after Buyer’s receipt of
written notice of such condemnation, taking or damage, upon which termination,
the Earnest Money, together with all interest earned thereon, shall be returned
to the Buyer and neither party hereto shall have any further rights, obligations
or liabilities under this Agreement, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (of any notice thereof), if
Buyer does not elect to cancel this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Buyer at the Closing,
the rights of Seller to the awards, if any, for the condemnation or taking, and
Buyer shall be entitled to receive and keep all such awards. With respect to a
casualty, if Buyer does not elect to terminate this Agreement or does not have
the right to terminate this Agreement as aforesaid, there shall be no abatement
of the Purchase Price and Seller shall assign to Buyer at the Closing, the
rights of Seller to the proceeds under Seller’s insurance policies covering such
Property with respect to such damage or destruction (or pay to Buyer any such
proceeds received prior to Closing) and pay to Buyer the amount of any
deductible with respect thereto, and Buyer shall be entitled to receive and keep
any monies to the extent they are received from such insurance policies.
8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest



9

--------------------------------------------------------------------------------



Money to Seller or Buyer only upon receipt of a written demand therefor from
such party, subject to the following provisions of this clause (a). Subject to
the last sentence of this clause (a), if for any reason the Closing does not
occur and either party makes a written demand (the “Demand”) upon Escrow Agent
for payment of the Earnest Money, Escrow Agent shall give written notice to the
other party of the Demand within one (1) business day after receipt of the
Demand. If Escrow Agent does not receive a written objection from the other
party to the proposed payment within five (5) business days after the giving of
such notice by Escrow Agent, Escrow Agent is hereby authorized to make the
payment set forth in the Demand. If Escrow Agent does receive such written
objection within such period, Escrow Agent shall continue to hold such amount
until otherwise directed by written instructions signed by Seller and Buyer or a
final judgment of a court. Notwithstanding the foregoing provisions of this
clause (a), if Buyer delivers a notice to Escrow Agent and Seller stating that
Buyer has terminated this Agreement on or prior to the expiration of the Due
Diligence Period, then Escrow Agent shall immediately return the Earnest Money,
together with all interest earned thereon, to Buyer without the necessity of
delivering any notice to, or receiving any notice from Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting the scope or
nature of Escrow Agent’s duties. Seller and Buyer shall jointly and severally
indemnify and hold Escrow Agent harmless from and against all liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of Escrow Agent’s duties hereunder, except with
respect to actions or omissions taken or made by Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of Escrow Agent.
Escrow Agent has executed this Agreement in the place indicated on the signature
page hereof in order to confirm that Escrow Agent shall hold the Earnest Money
in escrow and shall disburse the Earnest Money pursuant to the provisions of
this Section 8.
9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled, as its
sole and exclusive remedy, to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money,
together with all interest earned thereon, as liquidated damages as and for
Seller’s sole remedy. Upon such termination, neither Buyer nor Seller shall have
any further rights, obligations or liabilities hereunder, except as otherwise
expressly provided herein. Seller and Buyer agree that (a) actual damages due to
Buyer’s default hereunder would be difficult and inconvenient to ascertain and
that such amount is not a penalty and is fair and reasonable in light of all
relevant circumstances, (b) the amount specified as liquidated damages is not
disproportionate to the damages that would be suffered and the costs that would
be incurred by



10

--------------------------------------------------------------------------------



Seller as a result of having withdrawn the Property from the market, and (c)
Buyer desires to limit its liability under this Agreement to the amount of the
Earnest Money paid in the event Buyer fails to complete Closing, and such amount
shall be paid to Seller as liquidated damages and as Seller’s sole remedy
hereunder. Seller hereby waives any right to recover the balance of the Purchase
Price, or any part thereof, and the right to pursue any other remedy permitted
at law or in equity against Buyer. In no event under this Section or otherwise
shall Buyer be liable to Seller for any punitive, speculative or consequential
damages.
(b)    In the event of a default in the obligations herein taken by Seller with
respect to the Property, Buyer may, as its sole and exclusive remedy, either:
(i) waive any unsatisfied conditions and proceed to Closing in accordance with
the terms and provisions hereof; (ii) terminate this Agreement by delivering
written notice thereof to Seller no later than Closing, upon which termination
the Earnest Money, together with all interest earned therein, shall be refunded
to Buyer, Seller shall pay to Buyer all of the out-of-pocket costs and expenses
incurred by Buyer in connection with this Agreement, which return and payment
shall operate to terminate this Agreement and release Seller and Buyer from any
and all liability hereunder, except those which are specifically stated herein
to survive any termination hereof; (iii) enforce specific performance of
Seller’s obligations hereunder; or (iv) by notice to Seller given on or before
the Closing Date, extend the Closing Date for a period of up to thirty (30) days
(the “Closing Extension Period”) to permit Seller to remedy any such default,
and the “Closing Date” shall be moved to the last day of the Closing Extension
Period. If Buyer so extends the Closing Date, then Seller may, but shall not be
obligated to, cause said conditions to be satisfied during the Closing Extension
Period. If Seller does not cause said conditions to be satisfied during the
Closing Extension Period, then Buyer shall have the remedies set forth in
Section 9(b) (i) through (iii) above, except that the term “Closing” shall read
“Extended Closing.”
Notwithstanding the foregoing, in the event of a willful or intentional default
of Seller hereunder, Buyer shall, in addition to the foregoing remedies, be
permitted to pursue any and all rights and remedies available to Buyer at law or
in equity; provided, however, in no event shall Seller be liable to Buyer for
any punitive, speculative or indirect consequential damages.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.
Seller shall deliver to Escrow Agent for the benefit of Buyer at Closing the
following executed documents for each Property:
(a)    A Special Warranty Deed in the form attached hereto as Exhibit B (the
“Deed”);
(b)    An Assignment and Assumption of Leases, Guaranties and Security Deposits,
in the form attached hereto as Exhibit C;
(c)    A Bill of Sale for the Personalty, if any, in the form attached hereto as
Exhibit D;



11

--------------------------------------------------------------------------------



(d)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;
(e)    An original of each Estoppel Certificate from each Tenant and, as
applicable, Guarantor, dated no earlier than thirty (30) days prior to the date
of Closing. Each Estoppel Certificate must (i) reflect the business terms of the
Lease, (ii) not disclose any defaults, (iii) be fully completed, dated and
executed, (iv) be certified to Buyer and its lender, and (v) be otherwise
acceptable in form and substance to Buyer in Buyer’s reasonable discretion. As
to any Lease, if the Lease and any amendments, bearing the original signatures
of the landlord and tenant thereunder have not been delivered to Buyer
previously, a copy thereof confirming that the copy is true, correct and
complete shall be attached to the Estoppel Certificate;
(f)    To the extent obtained by Seller, estoppel certificates with respect to
reciprocal easement agreements as may be reasonably requested by Buyer;
(g)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(h)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the Deed;
(i)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(j)    Originals of the Warranties (as hereinafter defined);
(k)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller in the form attached hereto as Exhibit M;
(l)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(m)    An original SNDA from each Tenant fully executed and notarized by such
Tenant, if requested by Buyer;
(n)    With respect to each Tenant, a Letter to Tenant in form of Exhibit H
attached hereto, with such changes as Buyer might reasonably require;
(o)    An updated Rent Roll (defined below), arrears report and schedule of
security deposits and letters of credit, certified by Seller to be true and
correct;
(p)    A bring down certificate with respect to Seller’s representations and
warranties provided herein in the form attached hereto as Exhibit N;



12

--------------------------------------------------------------------------------



(q)    Certificates of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that the Tenants are then maintaining
policies of insurance of the types and in the amounts required by the Leases,
which shall name Buyer and its mortgagee as additional insured parties and/or as
loss payees and/or mortgagees, as appropriate, as their respective interests may
appear;
(r)    All records (including originals) within Seller’s or Seller’s managing
agent’s possession or reasonably obtainable by such parties reasonably required
for the continued operation of the Property, including but not limited to,
service contracts, plans, surveys, the Leases, Guaranties, lease files,
licenses, permits, warranties, guaranties, and records of current expenditures
for repairs and maintenance; and
(s)    Such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money,
together with all interest earned thereon, to Seller, which shall be applied to
the Purchase Price, shall deliver the balance of the Purchase Price to Seller
and shall execute and deliver execution counterparts of the closing documents
referenced in clauses (b), (g), (h), and (m). Buyer shall have the right to
advance the Closing upon five (5) days’ prior written notice to Seller; provided
that all conditions precedent to both Buyer’s and Seller’s respective
obligations to proceed with Closing under this Agreement have been satisfied
(or, if there are conditions to a party’s obligation to proceed with Closing
that remain unsatisfied, such conditions have been waived by such party). The
Closing shall be held through the mail, by delivery in escrow of the closing
documents to the Escrow Agent, on or prior to the Closing or such other place or
manner as the parties hereto may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound. The execution, delivery and performance of this Agreement
does not require the consent or approval of any court, administrative or
governmental authority and does not result in the creation or imposition of any
lien or equity of any kind whatsoever upon, or give to any other person any
interest or right (including any right of termination or cancellation) in or
with respect to, any material agreement to which Seller is a party or the
business or operations of Seller or any of its properties or assets;



13

--------------------------------------------------------------------------------



(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)    Attached hereto as Exhibit J is a true, correct and complete list of all
contracts and agreements relating to the operation or maintenance of the
Property, including, but not limited to, any property management agreements,
listing agreements and/or leasing agreements relating to the Property (the
“Contracts”). Other than the Leases and Contracts, Seller has not entered into
any agreements affecting the Property which will be binding upon Buyer after the
Closing;
(d)    Except for violations which have been cured or remedied on or before the
date hereof, Seller has not received any written notice from (or delivered any
notice to) any governmental authority regarding any violation of any law
applicable to the Property and Seller does not have knowledge of any such
violations, and the Property shall be delivered free from all violations at
Closing;
(e)    Seller has fee simple title to the Property free and clear of all liens
and encumbrances except for Permitted Exceptions and Seller is the sole owner of
the entire lessor’s interest in each Lease. The Property constitutes one or more
separate tax parcels for purposes of ad valorem taxation;
(f)    Attached hereto as Exhibit A-2 is a true, correct and complete list of
all leases and subleases affecting the Property, including all amendments to
such leases and subleases.
(g)    With respect to each Lease: (i) the Lease forwarded to Buyer under
Section 6(b) is a true, correct and complete copy of the Lease; (ii) the Lease
is in full force and effect and there is no default thereunder; (iii) no
brokerage or leasing commissions or other compensation is or will be due or
payable to any person, firm, corporation or other entity with respect to or on
account of the current term of the Lease or any extension or renewal thereof;
(iv) Seller has no outstanding obligation to provide Tenant with an allowance to
construct, or to construct at its own expense, any tenant improvements; (v)
intentionally deleted; (vi) Tenant is not entitled to rental concessions or
abatements for any period subsequent to the scheduled date of Closing; (vii)
Tenant has not prepaid any rents as of the date hereof nor has Tenant delivered
a security deposit, letter of credit or other security in connection with the
Lease, except as set forth on Exhibit K attached hereto; (viii) Tenant has not
made any request for any assignment, transfer, or subletting in connection with
all or a portion of the premises demised to Tenant which is presently pending or
under consideration by Seller; (ix) all specified work required to be performed
by the landlord under the Lease up to the date of Closing has been completed or
will be completed, at Seller’s expense, prior to the Closing; (x) Seller has not
received and has no knowledge of any pending notices from Tenant electing to
vacate the premises leased to Tenant or exercising any right of Tenant to
terminate the Lease; and (xi) Seller has heretofore billed Tenant for all fixed
rent and additional rent due under the Lease as of the date hereof;



14

--------------------------------------------------------------------------------



(h)    Attached hereto as Exhibit A-3 and made a part hereof is a true, correct
and complete copy of the rent roll for the Property (the “Rent Roll”);
(i)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Leases. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any right of first refusal, right
of first offer or other purchase right in favor of any other person or entity;
and apart from this Agreement, Seller has not entered into any written
agreements for the purchase or sale of the Property, or any interest therein
which has not been terminated;
(j)    The transactions contemplated hereby either (i) will not constitute a
sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax lien waiver or
such other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing;
(k)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”) and no adverse environmental
condition exists at the Property. Seller has not received any written notice
from (nor delivered any notice to) any federal, state, county, municipal or
other governmental department, agency or authority (1) concerning any petroleum
product or other hazardous substance discharge or seepage at, on, around or
under the Property, or migrating from the Property, in violation of any
Environmental Laws or; (2) of any pending actions, suits, claims and/or
proceedings claiming that Seller, any Tenant or the Property is in violation of
any Environmental Laws. For purposes of this Subsection, “hazardous substances”
shall mean any substance or material which is defined or deemed to be hazardous
or toxic pursuant to any Environmental Laws. To Seller’s knowledge, there are no
underground storage tanks located on the Property;
(l)    Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties”);
(m)    Seller is not a “foreign person” within the meaning of Section 1445(f)(3)
of the Internal Revenue Code;
(n)    There presently exists no unrestored casualty or condemnation affecting
the Property;
(o)    With respect to each Guaranty: (a) the Guaranty forwarded to Buyer under
Section 6(b) is a true, correct and complete copy of the Guaranty; and (b) the
Guaranty is in full force and effect and there is no default thereunder; and



15

--------------------------------------------------------------------------------



(p)    To Seller’s actual knowledge and except for Seller’s confidential
materials, Seller has provided Buyer with access to all certificates, licenses,
permits, Leases, Contracts, books, records, documents and information relating
to the Property and the ownership and operation thereof which are in the
possession of Seller. Seller represents and warrants that such Due Diligence
Materials are true and correct copies of the same materials in Seller’s files.
The representations and warranties of Seller shall survive Closing for a period
of one (1) year.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, is authorized to consummate the transaction set forth herein
and fulfill all of its obligations hereunder and under all closing documents to
be executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property and the Improvements (including any
beneficial easements) in the amount of the Purchase Price, dated, or updated to,
the date of the Closing, insuring, or committing to insure, at its ordinary
premium rates Buyer’s good and marketable title in fee simple to the Real
Property and the Improvements and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);



16

--------------------------------------------------------------------------------



(c)    Buyer shall have received a valid and permanent final certificate of
occupancy (or the equivalent thereof) for the Property which shall not contain
any contingencies or require any additional work to be completed;
(d)    Each Tenant shall be in possession of the premises demised under its
respective Lease, open for business to the public and paying full and unabated
rent under such Lease and no Tenant shall have assigned its Lease or sublet the
Property;
(e)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(f)    Seller shall have delivered to Buyer a written waiver from any party of
any right of first refusal, right of first offer or other purchase option that
such party may have, pursuant to the Leases or otherwise, to purchase the
Property from Seller; and
(g)    Seller shall have made all contributions, payments and/or reimbursements
and completed any and all work required by any governmental authority in
connection with the construction and development of the Property, including,
without limitation, as required by any variance or site plan approval.
In the event that any of the foregoing conditions precedent have not been
satisfied as of the Closing Date, Buyer shall have the right terminate this
Agreement by delivering written notice thereof to Seller no later than the date
which is fifteen (15) days after the Closing Date, upon which termination the
Earnest Money shall be refunded to Buyer, and with respect to a failure under
Sections (a), (e) or (f) above, Seller shall pay to Buyer upon receipt of
reasonable documentary evidence thereof all of the out-of-pocket costs and
expenses actually incurred by Buyer in connection with this Agreement, which
return and payment shall operate to terminate this Agreement and release Seller
and Buyer from any and all liability hereunder, except those which are
specifically stated herein to survive any termination hereof.
14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 4
hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and



17

--------------------------------------------------------------------------------



conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that it: (a) shall continue to operate
and manage the Property in the same manner in which Seller has previously
operated and managed the Property; (b) shall, subject to Section 7 hereof and
subject to reasonable wear and tear, maintain the Property in the same condition
as exists on the date hereof; and (c) shall not, without Buyer’s prior written
consent, which, after the expiration of the Due Diligence Period may be withheld
in Buyer’s sole discretion: (i) amend the Leases or Guaranties in any manner or
enter into any new lease, license agreement or other occupancy agreement with
respect to the Property; (ii) consent to an assignment of any Lease or a
sublease of the premises demised thereunder or a termination or surrender
thereof; (iii) terminate any Lease or release any guarantor of or security for
any Lease unless required by the express terms of such Lease; (iv) enter into
any contracts unless terminable by Seller without penalty upon not more than
thirty (30) days’ prior notice; and/or (v) cause, permit or consent to an
alteration of the premises demised under the Leases (unless such consent is
non-discretionary). Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of the Property, whether insured or not.
17.    Intentionally Deleted.
18.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.
19.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.



18

--------------------------------------------------------------------------------



20.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
21.    No Representations or Warranties. Buyer hereby acknowledges, understands
and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever.
22.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
23.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.
24.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a



19

--------------------------------------------------------------------------------



separate written agreement executed by Seller. Seller and Buyer each hereby
agree to indemnify and hold the other harmless from all loss, cost, damage or
expense (including reasonable attorneys' fees at both trial and appellate
levels) incurred by the other as a result of any claim arising out of the acts
of the indemnifying party (or others on its behalf) for a commission, finder's
fee or similar compensation made by any broker, finder or any party who claims
to have dealt with such party (except that Buyer shall have no obligations
hereunder with respect to any claim by Broker). The representations, warranties
and indemnity obligations contained in this section shall survive the Closing or
the earlier termination of this Agreement.
25.    Assignment. Buyer may assign its rights under this Agreement, provided,
however, that no such assignment shall relieve Buyer of any of its obligations
hereunder until Closing is complete. Buyer is entering into this Agreement for
and on behalf of two related special purpose entities titled ARHC VAGBGIL01,
LLC, with respect to the 310 Property, and ARHC CCGBGIL01, LLC, with respect to
the 336 Property (individually and collectively, “Approved Assignee”) and
intends to assign Approved Assignee its rights hereunder prior to Closing.
26.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s reasonable attorneys’ fees and
disbursements and court costs incurred in such action.
27.    Time of the Essence. Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.
28.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted electronically shall be valid for all purposes.
29.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]



20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
BUYER:
310 SELLER:
 
 
AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company
310 HOME BOULEVARD, GALESBURG, IL – DAVESSA VENTURE, LLC, an Iowa limited
liability company


By: AR Capital, LLC,
   a Delaware limited liability company,
   its sole member
By: /s/ James V. Russell
      Name: James V. Russell
      Title: Member
 




336 SELLER:
   By:/s/ William M. Kahane
Name: William M. Kahane
Title: Manager


336 HOME BOULEVARD, GALESBURG, IL – S.J. RUSSELL, LLC, an Iowa limited liability
company
 
By: /s/ James V. Russell
      Name: James V. Russell
      Title: Managing Member
Date: July 1, 2015
Date: July 1, 2015
 
 





THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.
ESCROW AGENT:
STEWART TITLE GUARANTY COMPANY
By: /s/Annette M. Comer
Name: Annette M. Comer
Title: Vice President
Date: July 3, 2015





 

--------------------------------------------------------------------------------



EXHIBITS
Exhibit A-1-1    -    Real Property – 310 Land
Exhibit A-1-2    -    Real Property – 336 Land
Exhibit A-2    -    List of Leases
Exhibit A-3    -    Rent Roll
Exhibit B    -    Form of Special Warranty Deed
Exhibit C    -    Form of Assignment and Assumption of Leases, Guaranties and
Security Deposits
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Estoppel Certificate
Exhibit G    -    Intentionally Omitted
Exhibit H    -    Form of Tenant Notice Letter
Exhibit I    -    Warranties    
Exhibit J    -    Contracts
Exhibit K    -    Prepaid Rents, Security Deposits and Letters of Credit
Exhibit L    -    Property Manager Questionnaire
Exhibit M    -    Non-Foreign Person Affidavit
Exhibit N    -    Seller’s Bring Down Certificate




--------------------------------------------------------------------------------



EXHIBIT A-1-1
LEGAL DESCRIPTION OF REAL PROPERTY
310 Land
Lot 1 GALEVA Subdivision, a Resubdivision of Lot 2 in IHMVCU Subdivision (per
plat recorded in plat book 43 at page 39, Knox County Records), being a part of
the northwest quarter of section 3, in township 11 North, Range 1 east of the
fourth principal meridian, in the City of Galesburg, Knox County, Illinois.



A-1-1-1

--------------------------------------------------------------------------------



EXHIBIT A-1-2
LEGAL DESCRIPTION OF REAL PROPERTY
336 Land
Lot 2 GALEVA Subdivision, a Resubdivision of Lot 2 in IHMVCU Subdivision (per
plat recorded in plat book 43 at page 39, Knox County Records), being a part of
the northwest quarter of section 3, in township 11 North, Range 1 east of the
fourth principal meridian, in the City of Galesburg, Knox County, Illinois.



A-1-2-1

--------------------------------------------------------------------------------



EXHIBIT A-2
LIST OF LEASES


310 Land
1.
Lease No. VA263-12-L-0127, dated as of September 28, 2012, by and between
Davessa Venture, LLC, as landlord and The United States of America, Department
of Veterans Affairs, Network 23 Contracting office, as tenant, as amended by
that certain Supplemental Lease Agreement No. P00001, effective as of February
2, 2013, and further amended by that certain Lease Amendment No. P00002,
effective as of July 25, 2013.



336 Land
1.
Lease, dated as of December 11, 2013, by and between S.J. Russell, L.C., as
landlord, and Illinois Cancercare, P.C., as tenant.






A-2-1

--------------------------------------------------------------------------------



EXHIBIT A-3
RENT ROLL
[Attached]



A-3-1

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]
This document prepared by:
___________________________
___________________________
___________________________
___________________________


After recording, return to:
ARHC [___________], LLC
c/o American Realty Capital Healthcare Trust III, Inc.
7621 Little Avenue, Suite 200
Charlotte, North Carolina 28226
Attention: Erin Corbett




Tax Parcel No. ______________________________
SPECIAL WARRANTY DEED
THIS INDENTURE, made on the _____ day of ______________, 2015, by and between
[______________________________], a [_______________] ("Grantor"), and ARHC
[___________], LLC, a Delaware limited liability company, whose address is 106
York Road, Jenkintown, Pennsylvania 19046 ("Grantee")
W I T N E S S E T H:
THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of Knox, State of Illinois, and more fully described on Exhibit "A"
attached hereto and incorporated herein by reference, together with all
buildings, facilities and other improvements, located thereon and (a) all right,
title and interest, if any, of Grantor in and to any streets and roads abutting
the above described premises to the center lines thereof and (b) the
appurtenances and all the estate and rights of Grantor in and to said premises.



B-1

--------------------------------------------------------------------------------



TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming by, under or through Grantor, but not otherwise.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



B-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.
GRANTOR:
[_______________], a [_______________]


By:    


By:                          
Name:
Title:




[ACKNOWLEDGMENT]



B-3

--------------------------------------------------------------------------------



Exhibit A



B-4

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASES, GUARANTIES AND SECURITY DEPOSITS
[_______________], a [_______________] ("Assignor"), in consideration of the sum
of Ten and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ARHC [___________], LLC, a Delaware limited
liability company ("Assignee"), all of Assignor's right, title and interest in
and to those leases described in Exhibit A attached hereto and made a part
hereof (as amended from time to time, the “Leases”), including any and all
security deposits under the Leases, together with all of Assignor’s right, title
and interest in and to those lease guaranties described in Exhibit B attached
hereto and made a part hereof.
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Leases arising or accruing prior to the date
of this Assignment. Subject to the limitations set forth below, Assignee does
hereby agree to defend, indemnify and hold harmless Assignor from any liability,
damages (excluding speculative damages, consequential damages and lost profits),
causes of action, expenses and reasonable attorneys' fees incurred by Assignor
by reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the landlord
under and by virtue of the Leases arising or accruing on and after the date of
this Assignment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





C-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2015, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:
[_______________], a [_______________]


By:    


By:                          
Name:                    
Title:                    


ASSIGNEE:


ARHC [___________], LLC, a Delaware limited liability company


By:                          
Name:                    
Title:                    







C-2

--------------------------------------------------------------------------------



Exhibit A


List of Leases


[to be prepared by Seller]





C-3

--------------------------------------------------------------------------------



Exhibit B


List of Guaranties


[to be prepared by Seller]









C-4

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, [_______________], a [_______________] (“Seller”), hereby
bargains, sells, conveys and transfers to ARHC [___________], LLC, a Delaware
limited liability company (“Buyer”), all of Seller’s right, title and interest
in and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
Illinois, as more particularly described on Schedule A attached hereto and made
a part hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





D-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2015.
SELLER:
[_______________], a [_______________]


By:    


By:                          
Name:
Title:







D-2

--------------------------------------------------------------------------------



SCHEDULE A
TO BILL OF SALE
[Add legal description of Real Property]







D-3

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2015, by [_______________],
a [_______________] (“Assignor”), to ARHC [___________], LLC, a Delaware limited
liability company (“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement for Purchase and Sale of Real Property (the “Purchase
Agreement”) having an effective date of _________________ ____, 2015, between
Assignor and American Realty Capital VII, LLC, a Delaware limited liability
company, predecessor-in-interest to Assignee, Assignee has agreed to purchase
from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at [___] Home Boulevard, Galesburg, IL
61401 (the “Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in those contracts set forth on Exhibit A
attached hereto, and the permits, trademarks, licenses and warranties held by
Assignor in connection with the Property (collectively, the “Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
This Assignment shall be governed by the laws of the State of Illinois,
applicable to agreements made and to be performed entirely within said State.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





E-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:




[_______________], a [_______________]


By:    


By:                          
Name:
Title:









E-2

--------------------------------------------------------------------------------



Exhibit “A”


Assigned Contracts







E-3

--------------------------------------------------------------------------------



EXHIBIT F
FORM OF ESTOPPEL CERTIFICATE
The undersigned hereby certifies to AMERICAN REALTY CAPITAL VII, LLC, a Delaware
limited liability company (“ARC VII”), ARHC [___________], LLC, a Delaware
limited liability company (“Approved Assignee,” and together with ARC VII,
“Buyer”), [__________________] (“Lender”), and their respective successors and
assigns as follows:
1.    The undersigned is the tenant under that certain [insert title of lease
document] [(the “Lease”)], dated as of _________ __, ____, by and between
_________________________ (“Landlord”) and _________________________ (“Tenant”)
[, as amended by that certain [insert title of lease amendment document], dated
as of _________ __, ____, by and between _________________________ and
_________________________ (collectively, the “Lease”)], pursuant to which Tenant
leases certain premises known as Suite ____, consisting of _______ rentable
square feet (the “Premises”), at that real property and improvements located at
[___] Home Boulevard, Galesburg, IL 61401 (the “Property”).
2.    Except as set forth above, the Lease has not been modified, changed,
altered, supplemented or amended in any respect, nor have any provisions thereof
been waived.
3.    The Lease is valid and in full force and effect on the date hereof. The
Lease represents the entire agreement between Landlord and Tenant with respect
to the Premises and the land on which the Premises are situated.
4.    Tenant is not entitled to, and has made no agreement with Landlord or its
agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.
5.    The initial term of the Lease began on __________ __, _____ and expires on
________ __, 20__. The Rent Commencement Date was __________ __, ____. Tenant
has accepted possession of the Premises and is open for business. Tenant has not
sublet all or a portion of the Premises to any sublessee and has not assigned,
transferred or encumbered any of its rights or interests under the Lease.
6.    Tenant has no outstanding options or rights to renew or extend the term of
the Lease, except as follows: ________________ (if none, please state “none”).
Tenant has no outstanding expansion options, other options, rights of first
refusal or rights of first offer to purchase the Property or any part thereof,
or rights of first offer to lease with respect to all or any part of the
Property.
7.    The [Base Annual Rent] payable under the Lease is $____________
($_________ monthly). Such [Base Annual Rent] payable under the Lease shall be
adjusted during the initial term of the Lease as follows: (a) from ___________,
20__ to and including ______________, 20__, the Base Annual Rent shall be
$_______ ($_______ monthly); (b) from ___________, 20___ to and including
____________, 20___ the Base Annual Rent shall be $________ ($________



F-1

--------------------------------------------------------------------------------



monthly); [and from __________, 20__ to and including __________, 20___ the Base
Annual Rent shall be $_________ ($__________ monthly)]. Such rent has been paid
through and including the month of ____________, 2015. Additional rent under the
Lease in the amount of $__________ has been paid through and including the month
of __________, 2015. No such rent (excluding security deposits) has been paid
more than one (1) month in advance of its due date.
8.    Tenant's security deposit, if any, is $_________________ (if none, please
state “none”).
9.    No event has occurred and no condition exists that constitutes, or that
with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the best knowledge of Tenant, Landlord under the Lease.
Tenant has no existing defenses or offsets against the enforcement of the Lease
by Landlord.
10.    (a)    All required contributions by Landlord to Tenant on account of
Tenant's improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.
(b)    Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.
11.    All licenses necessary for using and operating the Premises as a [insert
permitted use] are held by Tenant and are in full force and effect.
12.    No voluntary actions or, to Tenant’s best knowledge, involuntary actions
are pending against Tenant under the bankruptcy laws of the United States or any
state thereof.
13.    This Certificate is delivered to induce Buyer to acquire the Property and
Lender to provide financing in connection with such acquisition, with the
understanding that Buyer and Lender shall rely upon the truth of the matters set
forth in this Certificate.
[SIGNATURE PAGE FOLLOWS]





F-2

--------------------------------------------------------------------------------




The undersigned is duly authorized to execute this Certificate on behalf of
Tenant.
Dated: ____________, 2015
TENANT:    
____________________, a ________________
By:______________________
Name:
Title:


[DELETE THE FOLLOWING SECTION IF THE LEASE IS NOT GUARANTEED]
[_________________________, a _________________________] (“Guarantor”) certifies
to and for the benefit of Buyer, Lender and their respective successors and
assigns as follows:
With respect to that certain [Guaranty], dated as of ________ __, ____, by
Guarantor to and for the benefit of Landlord (the “Guaranty”): (a) Guarantor is
the guarantor of the Lease pursuant to the Guaranty; (b) the Guaranty has not
been modified, changed, altered, supplemented or amended in any respect, nor
have any provisions thereof been waived; (c) the Guaranty is valid and in full
force and effect on the date hereof; and (d) no voluntary actions or, to
Guarantor’s best knowledge, involuntary actions are pending against Guarantor
under the bankruptcy laws of the United States or any state thereof. This
Certificate is delivered to induce Buyer to acquire the Property and Lender to
provide financing in connection with such acquisition, with the understanding
that Buyer and Lender shall rely upon the truth of the matters set forth in this
Certificate. The undersigned is duly authorized to execute this Certificate.
Dated: ____________, 2015


[USE FOLLOWING SIGNATURE BLOCK FOR ENTITY GUARANTOR]
GUARANTOR:    
____________________,
a ________________
                            
By:______________________
    Name:
Title:




[USE FOLLOWING SIGNATURE BLOCK FOR PERSONAL GUARANTOR]



F-3

--------------------------------------------------------------------------------



GUARANTOR:    
______________________
Name:










--------------------------------------------------------------------------------




EXHIBIT G
INTENTIONALLY OMITTED



G-1

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF NOTICE TO TENANT
________________ ___, 2015
TO:    [INSERT TENANT’S NOTICE ADDRESS FROM LEASE]
Re:    Notice of Change of Ownership of [___] Home Boulevard, Galesburg,
Illinois 61401


Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to ARHC [___________], LLC, a Delaware limited
liability company (the “New Owner”), and assigned to New Owner, all of the
undersigned’s right, title and interest under that certain Lease, dated
_________, between ________as tenant and ____________as landlord (the “Lease”),
together with any security deposits or letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
ARHC [___________], LLC
c/o American Realty Capital Healthcare Trust III, Inc.
7621 Little Avenue, Suite 200
Charlotte, North Carolina 28226
Attention: Regional Asset Manager


With a copy to:
ARHC [___________], LLC
c/o American Realty Capital Healthcare Trust III, Inc.
405 Park Avenue, 14th Floor
New York, NY 10022
Attention: General Counsel
You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.





H-1

--------------------------------------------------------------------------------



[SIGNATURE PAGE FOLLOWS]

H-2

--------------------------------------------------------------------------------




Very truly yours,


[_______________], a [_______________]


By:    


By:                         
Name:
Title:





H-3

--------------------------------------------------------------------------------




EXHIBIT I
WARRANTIES
310 Land – General Warranty Expired 7-25-2013
Scope of Work
Contractor
Warranty Expiration Date
Landscape - plants
Don Owen Landscaping
July 25, 2016
Signage – Defects including material, fabrication and installation
ACME Sign Co.
July 25, 2015
Signage – Color fading
ACME Sign Co.
July 25, 2020
Roofing – Versico Total Roofing System
Sterling Commercial Roofing
July 25, 2028
Roofing – PAC-CLAD Coating (no chalking, color change)
Sterling Commercial Roofing
July 25, 2023
Roofing – PAC-CLAD Coating (no cracking, peeling)
Sterling Commercial Roofing
July 25, 2033
Schlage Lockset – mechanical warranty
Doors Inc.
Lifetime
Schlage Lockset – finish
Doors Inc.
July 25, 2023
Graham Wood Doors
Doors Inc.
Lifetime
Mid-Lite Insulating Glass
Mid-American Glazing Systems
July 25, 2023
Kawneer – Curtainwall/Storefront (defects)
Mid-American Glazing Systems
July 25, 2015
Kawneer – Painted Finish
Mid-American Glazing Systems
July 25, 2018
IPC Door and Wall Protection Systems
InPro
Lifetime
Rhino Window Hermetic Seal of Insulated Glass – free from failure (except
breakage)
Preferred Building Products
February 1, 2022
Rhino Window Frame and Sash
Preferred Building Products
February 1, 2017
Rhino Window – finish warranty (cracking, chipping, peeling)
Preferred Building Products
February 1, 2017
Patcraft – Shaw Carpet Tile (defect)
Vonderheidi Flooring
Lifetime Commercial Limited Warranty
Armstrong Rejuvenations Flooring (defect)
Vonderheidi Flooring
February 1, 2018
Johnsonsite Base
Vonderheidi Flooring
February 1, 2018
Lafayette Venetian Blind-Window Shades (defects)
Columbia Decorating
July 25, 2018
Baby Changing Station
Sandberg Co.
July 25, 2018
JL Fire Extinguishers (defects)
Sandberg Co.
July 25, 2019




I-1

--------------------------------------------------------------------------------



Delta Faucets (defects)
Hometown Plumbing & Heating
February 1, 2018
Chicago Faucets (defects)
Hometown Plumbing & Heating
Lifetime Faucet Warranty
Chicago Faucets (Cartridge)
Hometown Plumbing & Heating
February 1, 2018
Sloan Water Closet –Urinal Flushometer
Hometown Plumbing & Heating
July 25, 2016
Elkay Barrier Free Water Cooler (compressor and hermetically sealed
refrigeration system)
Hometown Plumbing & Heating
February 1, 2018
AO Smith Water Heater (leak)
Hometown Plumbing & Heating
July 25, 2016
Guardian G1775 Eye/Face Wash (defects)
Hometown Plumbing & Heating
July 25, 2015
Tyco Sprinkler Cabinets
Ahern Fire Protection
July 25, 2023
Tyco CPVC Pipe and Fittings
Ahern Fire Protection
July 25, 2023
Mitsubishi Electric Split Ductless A/C & Heat Pumps (parts and defects)
Mechanical Services, Inc.
July 25, 2018
Mitsubishi Electric Split Ductless A/C & Heat Pumps (compressor)
Mechanical Services, Inc.
July 25, 2020



336 Land – General Warranty Expires 8-11-2015






--------------------------------------------------------------------------------



Scope of Work
Contractor
Warranty Expiration Date
Graham Wood Doors
Doors Inc
Varies
Rixson Door Controls
Doors Inc
Varies
Sargent ASSA Boy
Doors Inc.
Varies
Gerking Windows
Preferred Building Products
Varies
Kawneer Storefront
Mid American Glazing Systems
August 11, 2016
Firestone Roofing Warranty
Sterling Commercial Roofing
August 11, 2034
Teknoflor Resilient Floor
Vonderheidi Flooring
August 11, 2022
Patcraft-Shaw Carpet Weave Modular Floor
Vonderheidi Flooring
Lifetime Limited
Patcraft Ecoworx Tile Backing
Vonderheidi Flooring
Lifetime Limited
Mohawk Modular Carpet
Vonderheidi Flooring
Lifetime Limited
Mannington Modular Floor
Vonderheidi Flooring
Lifetime Limited
Activar Fire Extinguisher Warranty
Sandberg Co
August 11, 2019
ASI Toilet Accessories
Sandberg Co
Varies
MechoSystems MechoShade
Columbia Decorating
August 11, 2024
Delta Lavatory Faucets
Hometown Plumbing & Heating
August 11, 2019
Delta Deckmount Faucets
Hometown Plumbing & Heating
August 11, 2019
Chicago Faucets
Hometown Plumbing & Heating
August 11, 2019
Guardian Eye-Fash Wash Station
Hometown Plumbing & Heating
August 11, 2019
A.O. Smith Water Heater
Hometown Plumbing & Heating
August 11, 2017
Lithonia LED Recessed Downlighting
Accurate Electric
August 11, 2019
Halo ML56 LED Downlighting System
Accurate Electric
August 11, 2019
Lithonia LED Exit/Unit Combo
Accurate Electric
August 11, 2016
Lithonia Emergency Lighting
Accurate Electric
August 11, 2016
Emergency Exit
Accurate Electric
August 11, 2019











--------------------------------------------------------------------------------




EXHIBIT J
CONTRACTS
310 Land
Janitorial – Royal Cleaning
Garbage Collection – Waste Management
Pest Control – Four Seasons
Lawn Care – McCormick’s
Snow Removal – McCormick’s
Security – Dakota Security Systems
Fire Alarm Testing – Annually – Midwest Fire Alarm Testing
Fire Extinguisher Inspection – Ahern or Getz Fire Equipment
HVAC – Mechanical Service, Inc.   




336 Land
Pest Control – Four Seasons
Lawn Care – McCormick’s
Security – Dakota Security Systems
Fire Extinguisher Inspection – Ahern or Getz Fire Equipment





J-1

--------------------------------------------------------------------------------




EXHIBIT K
PREPAID RENTS, SECURITY DEPOSITS AND LETTERS OF CREDIT


None.



K-1

--------------------------------------------------------------------------------




EXHIBIT L
PROPERTY MANAGER QUESTIONNAIRE
(attached)



L-1





--------------------------------------------------------------------------------




EXHIBIT M
NON-FOREIGN PERSON AFFIDAVIT


THIS AFFIDAVIT is made this _____ day of ________________, 2015 by
[_______________], a [_______________] (the “Transferor”), for the benefit of
ARHC [___________], LLC, a Delaware limited liability company (“Transferee”).
Section 1445(a) of the Internal Revenue Code of 1986, as amended (hereinafter
referred to as the “Code”), provides that a transferee of a U.S. real property
interest must withhold tax if the transferor is a foreign person. To inform the
Transferee that withholding of tax is not required upon the disposition by
Transferor of an interest in the Property described on Exhibit “A” hereto, the
undersigned hereby certifies the following on behalf of Transferor:
(i)Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate or other foreign person (as those terms are defined in the
Code and Income Tax Regulations);
(ii)    Transferor’s U.S. Employer Identification Number or Social Security
Number, as applicable, is [____________]; and
(iii)    Transferor’s address is [SELLER’S ADDRESS].
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.



M-1





--------------------------------------------------------------------------------



Under penalties of perjury, the undersigned declares that he has examined this
certification and, to the best of his knowledge and belief, it is true, correct
and complete, and the undersigned further declares that he has authority to sign
this document on behalf of Transferor.
TRANSFEROR:


[_______________], a [_______________]
By:    


By:         
Name:
Title:



M-2



--------------------------------------------------------------------------------




Exhibit A



M-3





--------------------------------------------------------------------------------




EXHIBIT N
SELLER’S BRING DOWN CERTIFICATE


Reference is made to that certain Agreement for Purchase and Sale of Real
Property having an effective date of _________________ ____, 2015 (the
“Agreement”) by and between American Realty Capital VII, LLC, a Delaware limited
liability company, predecessor-in-interest to ARHC [___________], LLC, a
Delaware limited liability company (“Buyer”), and [_______________], a
[_______________] (“Seller”). Pursuant to Section 10(p) of the Agreement, Seller
hereby certifies to Buyer that all of Seller’s representations and warranties
contained in the Agreement are true and correct as of the date hereof.
Dated: _________________ ____, 2015.
[_______________], a [_______________]


By:    


By:                         
Name:
Title:





N-1



